Citation Nr: 1018980	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
January 1973, and from April 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In March 2008, the Veteran testified at a RO hearing; a 
transcript of this proceeding is associated with the claims 
file.  Although a Board hearing was requested on the 
Veteran's VA Form 9, received by VA in June 2008, he failed 
to report for his scheduled October 2009 hearing.

The Veteran's May 2004 claim specifically states that he is 
seeking entitlement to service connection for PTSD.  Although 
a claimant may describe only particular mental disorders in a 
service connection claim, the claim should not necessarily be 
limited to those disorders.  Rather, VA should consider the 
claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim, the symptoms the 
claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The 
Court has indicated that a claimant does not file a claim to 
receive benefits only for a particular psychiatric diagnosis, 
but rather for the affliction his mental condition, however 
diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that claims for service connection for PTSD 
encompass claims for service connection for all current 
psychiatric disabilities that arise from the same symptoms).

In a December 2006 statement, the Veteran stated that he was 
seeking entitlement to service connection for PTSD with 
depression.  Therefore, the Board finds that the Veteran's 
May 2004 claim encompasses his claimed depression.  The Board 
has therefore described the underlying issue as one of 
entitlement to service connection for an acquired psychiatric 
disability, including PTSD and depressive disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran contends that he is entitled to 
service connection for an acquired psychiatric disability, 
including PTSD and depressive disorder.  Briefly, the Veteran 
maintains that his PTSD and depression are related to a 
personal assault he underwent while in service.

Regrettably, the record as it currently stands is inadequate 
for the purpose of rendering a fully informed decision.  In 
such circumstances, a remand to the AMC/RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Littke v. 
Derwinski, 1 Vet. App. 90, 92-93 (1990).  The Board finds 
that additional development is necessary prior to final 
appellate review.

The Board notes that 38 C.F.R. § 3.304(f)(4) provides that in 
cases of an in-service personal assault evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Id.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Id.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Id.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.; 
see also M21-1MR IV.ii.1.D.14 and 15.

In November 2005, the Veteran underwent a VA fee basis 
examination.  The examiner diagnosed polysubstance 
dependence; however, the examiner concluded that the Veteran 
did not meet the diagnostic criteria of PTSD according to 
DSM-IV because he did not report symptoms consistent with 
PTSD.  Subsequent VA treatment records reflect a current 
diagnosis of PTSD as well as mood disorder, psychosis, and 
bipolar disorder.  The Veteran has also been hospitalized on 
multiple occasions for treatment of mental disorders.

In this case, the Board is presented with an evidentiary 
record which is not entirely clear.  VA has a duty to assist 
claimants in the development of facts pertinent to their 
claims, and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  
See 38 U.S.C.A. § 5103A(d)(2).  Unfortunately, there is 
currently insufficient competent medical evidence on file for 
making a decision on the claim.  The Veteran has not 
undergone an examination in order to determine whether the 
record indicates that his claimed personal assault occurred.  
In order to afford the Veteran every consideration with his 
appeal, the Board believes that scheduling another VA 
examination for his claimed PTSD and depressive disorder is 
appropriate in this case.  See Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (holding that the Board has a duty to 
remand a case if further evidence or clarification of the 
evidence is essential for a proper appellate decision); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a 
remand is appropriate when an examination report is 
inadequate).  See also Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  Therefore, the Board finds that obtaining an 
additional medical opinion would be beneficial in order to 
determine whether the Veteran's PTSD is related to his 
claimed in-service personal assault, and whether his claimed 
depression is related to service.

The Board explicitly emphasizes that while VA has a duty to 
assist the Veteran in the development of his claim, the 
Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the record is unclear as to whether all the 
Veteran's service treatment records have been requested and 
obtained:  the Veteran's service treatment records for his 
second period of active duty service (from April 1975 to 
August 1975) are not associated with the claims file.  The 
claims file shows that the Veteran's service treatment 
records envelope is date stamped April 1973, which was prior 
to his second period of service.  These records may be 
relevant because the Veteran claims to have attempted suicide 
in April 1974, which may be noted in his service treatment 
records.  The Veteran testified, during a March 2008 RO 
hearing, that he saw a psychiatrist during service.  The 
service treatment records currently of record do not document 
mental health treatment.  In February 2010, the Veteran also 
claimed that he was retained for 18 days over his estimated 
time of separation (ETS) date for medical evaluation.  The 
Board observes that the Veteran's DD-214 confirms that he was 
retained in service for 18 days for convenience of the 
government.  Thus, it appears that the Veteran may have 
received additional relevant medical treatment during 
service, that the associated treatment records are not in the 
claims file, and that the treatment records would be 
pertinent to his claim.  In light of the above, it is 
appropriate to again request the Veteran's service treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, the record is also unclear as to whether all of 
the Veteran's service personnel records have been requested 
and obtained.  The Veteran testified during his March 2008 RO 
hearing that he requested to be transferred to Vietnam, and 
filled out a Form 1049.  The RO requested that the National 
Personnel Records Center (NPRC) furnish copies of the 
Veteran's service personnel records in June 2004, prior to 
the March 2008 hearing.  During the hearing, the RO hearing 
officer stated that he was not sure whether a request for 
transfer would have been retained.  However, it appears as 
though the RO made no additional attempts to locate the 
Veteran's request to transfer to Vietnam.  In light of the 
need to return the case for additional development, it is 
appropriate to again request the Veteran's service personnel 
records, and specifically attempt to locate the Veteran's 
request to transfer to another military duty assignment, as 
it is specifically listed under 38 C.F.R. § 3.304(f)(4) as an 
example of a behavior change.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
action to obtain and associate with the 
claims file all of the Veteran's service 
personnel records that are not already 
incorporated into the claims file.  The 
Board is particularly interested in 
records pertaining to any requests to be 
transferred to another military duty 
assignment (Vietnam).  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims file.

2.  The AMC/RO should take appropriate 
action to obtain and associate with the 
claims file all of the Veteran's service 
treatment records that are not already 
incorporated into the claims file.  The 
Board is particularly interested the 
Veteran's mental health records, records 
pertaining to the 18 days prior to his 
January 1973 separation, and records 
pertaining to his second period of service 
(from April 1975 to August 1975).  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

3.  After completion of the above, the 
Veteran should be scheduled for an 
appropriate VA psychiatric examination.  
It is imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

The examiner should clearly report all 
psychiatric disabilities found to be 
present.  If the Veteran does not suffer 
from any current acquired psychiatric 
disability, the examiner should so state.

If PTSD is diagnosed, the examiner should 
respond to the following:

Is it at least as likely as not (i.e., 50% 
or higher degree of probability) that the 
Veteran's PTSD is a result of a personal 
assault during his active duty service?

In answering this question, the examiner 
should explain the medical rationale for 
any conclusions and discuss any relevant 
service personnel and/or treatment 
records.  

As to each acquired psychiatric disability 
which is diagnosed (other than PTSD), the 
examiner should respond to the following:

Is it at least as likely as not (i.e., 50% 
or higher degree of probability) that the 
psychiatric disability was manifested 
during or otherwise caused by the 
Veteran's active duty service or any 
incident therein?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

4.  The AMC/RO should read the examination 
report obtained, and ensure that all 
requested opinions have been answered.

5.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

